       Case 1:19-cv-04277-VEC Document 13
                                       12 Filed 08/19/19
                                                08/15/19 Page 1 of 1



MEMO ENDORSED                                             USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 8/19/2019




                                      This application is DENIED. Nothing in the Complaint
                                      indicates that this case is unusual and should be exempted
                                      from the District's automatic mediation program. The
                                      parties must attend mediation and must participate in
                                      good faith, pursuant to the Standing Order (Dkt. 11) and
                                      Local Civil Rule 83.9.
                                         SO ORDERED.


                                                                          8/19/2019

                                        HON. VALERIE CAPRONI
                                        UNITED STATES DISTRICT JUDGE
